       Case 1:21-cv-05137-RA-SDA Document 13 Filed 09/16/21 Page 1 of 2




                                                                                             ϵͬϭϲͬϮϬϮϭ

GEORGIA M. PESTANA                  THE CITY OF NEW YORK                              JEFFREY F. FRANK
Corporation Counsel                                                            Assistant Corporation Counsel
                                LAW DEPARTMENT                                   Email: jefrank@law.nyc.gov
                                                                                         Cell: (929) 930-0780
                                        100 CHURCH STREET                                 Tel: (212) 356-3541
                                       NEW YORK, N.Y. 10007

                                                              September 16, 2021

VIA ECF                                                 dŚĞŝƚǇΖƐƌĞƋƵĞƐƚŝƐ'ZEd/EWZdĂŶĚE//E
Honorable Stewart D. Aaron                              WZd͘dŚĞŽƵƌƚĚĞĐůŝŶĞƐƚŽƐƚĂǇƚŚŝƐĂĐƚŝŽŶ͘,ŽǁĞǀĞƌ͕
United States District Court                            ƚŚĞŽƵƌƚŚĞƌĞďǇĞǆƚĞŶĚƐƚŚĞĚĞĂĚůŝŶĞĨŽƌĞĨĞŶĚĂŶƚ
Southern District of New York                           ƚŽƌĞƐƉŽŶĚƚŽƚŚĞŽŵƉůĂŝŶƚƵŶƚŝů&ƌŝĚĂǇ͕EŽǀĞŵďĞƌϭϵ͕
500 Pearl Street                                        ϮϬϮϭ͘EŽůĂƚĞƌƚŚĂŶDŽŶĚĂǇ͕EŽǀĞŵďĞƌϭϱ͕ϮϬϮϭ͕ƚŚĞ
New York, New York 10007                                ŝƚǇƐŚĂůůĨŝůĞĂůĞƚƚĞƌƌĞŐĂƌĚŝŶŐƚŚĞƐƚĂƚƵƐŽĨƚŚĞK
                                                        ŝŶǀĞƐƚŝŐĂƚŝŽŶ͘dŚĞůĞƌŬŽĨŽƵƌƚŝƐƌĞƐƉĞĐƚĨƵůůǇ
               Re:     Najhim Luke v. C.O. Khalid,      ƌĞƋƵĞƐƚĞĚƚŽŵĂŝůĂĐŽƉǇŽĨƚŚŝƐKƌĚĞƌƚŽƚŚĞƉƌŽƐĞ
                       21-CV-05137 (RA) (SDA)
                                                        WůĂŝŶƚŝĨĨ͘^KKZZ͘
                                                        ĂƚĞĚ͗^ĞƉƚĞŵďĞƌϭϲ͕ϮϬϮϭ
Your Honor:

                I am an Assistant Corporation Counsel in the Office of Georgia M. Pestana,
Corporation Counsel of the City of New York, an interested party in this matter. In that capacity,
I write to respectfully request that the Court sua sponte (1) stay this matter until after a pending
Department of Correction (“DOC”) investigation is concluded; and (2) enlarge the time for
defendant Correction Officer (“CO”) Aamir Khalid to answer or otherwise respond to the
complaint until thirty (30) days after the stay requested herein is lifted. This is the first request
for an extension of this deadline. Because plaintiff is incarcerated and proceeding pro se, the
undersigned was unable to obtain his consent to this request in an expeditious manner.

                By way of background, on June 9, 2021, plaintiff pro se filed a complaint
alleging, inter alia, that on May 31, 2021, defendant Officer Khalid “plucked” plaintiff in the eye
as plaintiff was retrieving a bottle of water. (Docket Entry No. 2) On June 20, 2021, the Court
issued an Order of Service requesting that defendant CO Khalid waive service of the summons
and complaint. (Docket Entry No. 6) On July 20, 2021, the DOC filed a waiver of service on
behalf of CO Khalid. (Docket Entry No. 8) Accordingly, the time for defendant CO Khalid to
answer or otherwise respond to the complaint expires sixty (60) days after the waiver of service
was filed: on September 20, 2021. See Fed. R. Civ. P. 4(d)(3).

               This Office recently became aware of a pending DOC investigation that may be
related to plaintiff’s allegations against CO Khalid and which, consequently, may impact the
representation determination that this Office must make pursuant to New York General
Municipal Law § 50-k. As Your Honor is aware, pursuant to New York General Municipal Law
§ 50-k, this Office must investigate and determine whether it may assume legal representation of
CO Khalid before we may seek relief or respond to the complaint on his behalf. See Mercurio v.
       Case 1:21-cv-05137-RA-SDA Document 13 Filed 09/16/21 Page 2 of 2




City of New York, 758 F.2d 862, 864–65 (2d Cir. 1985); Williams v. City of New York, 64
N.Y.2d 800, 486 N.Y.S.2d 918 (1985) (holding that the decision as to whether to represent
individual defendants is made by the Corporation Counsel as set forth in state law).

               Accordingly, without appearing for or making any representations on behalf of
defendant CO Khalid, this Office respectfully requests that the Court sua sponte (1) stay this
matter until after the pending DOC investigation is concluded; and (2) enlarge the time for
defendant Officer Khalid to answer or otherwise respond to the complaint until thirty (30) days
after the stay is lifted. Upon learning from DOC that the investigation is concluded, the
undersigned will promptly notify the Court.

              Thank you for your consideration herein.


                                                          Respectfully submitted,




                                                          Jeffrey F. Frank
                                                          Assistant Corporation Counsel
                                                          Special Federal Litigation Division



cc:    VIA FIRST CLASS MAIL
       Luke Najhim
       Plaintiff Pro Se
       NYSID: 12445423Z
       B&C: 2412001108
       North Infirmary Command
       15-00 Hazen Street
       East Elmhurst, NY 11370




                                             -2-
